CONNIE, Circuit Judge,
concurring in part, dissenting in part.
I concur in Parts I, II, and IIIB of the court’s opinion and agree that preliminary injunctive relief is warranted because of the conflict between the Michigan statute and the Williams Act. However, finding no principled distinctions between this case and the decisions in MITE and Martin-Marietta, I dissent from the court’s disposition of appellants’ Commerce Clause challenge and would grant preliminary injunc-tive relief to enjoin application of the Michigan statute due to its constitutional infirmities. The fact that the tender offer in this case, unlike those in MITE and Martin-Marietta, was not subject to Section 14(d) of the Williams Act since the securities are not registered pursuant to 15 U.S.C. § 781 does not require a different result in this case.